DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a process of spry drying a carrier free composition. 
The closest prior art of record is Weikert et al. (US 7,473,433) as set forth in the non-final rejection mailed 5/8/2019. Weikert teaches a process for spray drying a carrier free (neat) composition.
However, Weikert is silent to a step of applying an electrohydrodynamic charge at least one of the spray dryable liquid composition and the atomized spray of liquid particles as required by claim 1.
There is no teaching or suggestion in the prior art which would lead to one of ordinary skill in the art to modify Weikert to comprise such a step of applying the electrohydrodynamic charge. 
Therefore, a person having ordinary skill in the art would not have found it obvious to modify Weikert to arrive at the presently claimed invention.

Van Eert et al. (US 2012/0027915) teach a spray drying process that is similar to that of claim 1. 
However, Van Eert et al. are silent to the process being carrier free. On the use of carrier Van Eert et al. teach the following, “It was found that the process does not require the addition of significant amounts of carrier material.” The teaching that addition of “significant amounts of carrier material” is not required strongly implies that some carrier is needed. If no carrier was required in Van Eert et al., the disclosure would have said as much. A person having ordinary skill in the art would have no reason to expect that the method of Van Eert et al. would be successful if no carrier were used. Therefore, a person having ordinary skill in the art would not have found it obvious to modify Weikert to arrive at the presently claimed invention.


However, Beetz does not teach spray drying a carrier-free liquid composition. On the contrary, Beetz teaches the use of a carrier and contains no mention or suggestion of spray drying without a carrier.
Lazar (US 2,911,036) teaches spray drying liquid compositions without a carrier, i.e. a drying aid, but only at high temperatures of 300-600 °F (148.9-315.6 °C), which are well above the operating temperature of less than about 100 °C in Beetz. Accordingly, a person having ordinary skill in the art would have no reason to suspect that the low temperature spray drying of Beetz could be successfully carried out in the absence of a carrier.
For at least the above reasons, it would not have been obvious to one of ordinary skill in the art to modify Beetz in view of Lazar to arrive at the claimed invention.
Poe et al. (US 8,753,643) teach a spray drying process which is carried out on a carrier-free liquid composition (Column 16 Line 57-Column 17 Line 14; see Column 17 Lines 4-5 in particular). However, Poe et al. provide no reasoning as to why a one would wish to spray dry without a carrier. Thus, a person having ordinary skill in the art would see no reason to remove the carrier from the method of Beetz in view of the disclosure of Poe et al. Furthermore, Poe et al. only teach spry drying at a temperature of 110-130 °C, which is above the operating temperature of less than about 100 °C in Beetz (Column 17 Lines 15-31). Accordingly, a person having ordinary skill in the art would have no reason to suspect that the low temperature spray drying of Beetz could be successfully carried out in the absence of a carrier.
For at least the above reasons, it would not have been obvious to one of ordinary skill in the art to modify Beetz in view of Poe et al. to arrive at the claimed invention.

In light of the above, claim 1 and its dependents, claims 2-20, are novel and non-obvious over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772